Per Curiam.
Appellant Jon E. Hunt was employed for eight years as an electrician at Jones and Lamson Machine Tool Company in Springfield. Following a dispute with his employer in January 1981, appellant left his job and filed for unemployment compensation benefits. The claims examiner found that appellant was disqualified because he had left his employment voluntarily without good cause attributable to the employer, and denied his claim for benefits on January 30,1981.
Under 21 V.S.A. § 1348(a) appellant had the right to file an appeal on or before February 12, 1981. He filed an appeal on February 26, 1981, explaining that he had filed late because he had lost faith that he would succeed. The appeals referee dismissed the appeal as untimely on March 19,1981.
Under 21 V.S.A. § 1349 appellant had until March 30, 1981, to appeal to the Vermont Employment Security Board. He filed an appeal on July 24, 1981, again explaining his late filing on *612the ground that he had lost faith that he would succeed. The Board dismissed his appeal as untimely.
 The law in Vermont has been settled for some time that the Vermont Employment Security Board has no power to extend the appeal period. Allen v. Vermont Employment Security Board, 133 Vt. 166, 333 A.2d 122 (1975). Accordingly, the Board lacked jurisdiction and properly dismissed the appeal.

Affirmed.